Title: To George Washington from William Augustus Miles, 12 July 1794
From: Miles, William Augustus
To: Washington, George


               
                  Sir
                  Cleveland row St James [London] July 12: 1794
               
               In entreating your acceptance of a Volume of pamphlets the production of a very few months and written with more zeal
                  
                  than discretion it is less my intention to make a display of the very humble talents with which nature has indulged me than to address to you personally those Sentiments of extreme regard which every honest mind must feel for your inestimable Character.
               I was to have partaken of the hospitalities of your mansion before the Separation took place between our respective Countries, but I was then a boy, wild, thoughtless & ungovernable and instead of accompanying Governor Eden to Virginia, I winged my flight for Europe.
               Events which could not be foreseen at the time, have made me regret this circumstance and I trust you will give me credit When I protest to you that it is with equal Sincerity and pride, that I subscribe myself Sir your most Obedt & most faithful Hble servt
               
                  W. A. Miles
               
            